Citation Nr: 0917155	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  99-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date prior to September 30, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD from September 30, 1998 to October 26, 2005.

3.  Entitlement to an initial staged rating in excess of 70 
percent for PTSD from January 1, 2006.

4.  Entitlement to an effective date prior to September 30, 
1998, for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to 
November 1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and June 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The June 2000 RO decision granted service connection for PTSD 
and assigned a rating of 30 percent, effective September 30, 
1998.  In June 2000 the Veteran essentially disagreed with 
the disability rating for PTSD and with the effective date 
assigned for service connection for PTSD.  A March 2005 RO 
decision granted a 50 percent rating for PTSD, effective in 
September 30, 1998.  A June 2007 RO decision granted a rating 
of 70 percent for PTSD from September 30, 1998, and assigned 
a temporary 100 percent evaluation from October 26, 2005 to 
December 31, 2006, and a rating of 70 percent for PTSD from 
January 1, 2006.

The June 2007 RO decision also granted TDIU, effective 
September 30, 1998.


FINDINGS OF FACT

1.  The Veteran's formal claim of entitlement to service 
connection for PTSD was received in September 1998.

2.  No document prior to September 30, 1998, may be construed 
as an informal claim of entitlement to service connection for 
PSTD.

3.  From September 30, 1998 to October 26, 2005, and from 
January 1, 2006, symptomatology attributable to the Veteran's 
PTSD is productive of total occupational and social 
impairment.

4.  The Veteran's formal claim of entitlement to TDIU was 
received in May 2001.

5.  No document prior to September 30, 1998, may be construed 
as an informal claim of entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 30, 
1998 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2008).

2.  The criteria for an initial rating of 100 percent for 
PTSD from September 30, 1998 to October 26, 2005 have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an initial staged rating of 100 percent 
for PTSD from January 1, 2006 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9411 (2008).

4.  The criteria for an effective date prior to September 30, 
1998 for the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the June 2000 rating decision granted service connection 
for PTSD, and the June 2007 rating decision granted 
entitlement to TDIU, such claims are now substantiated.  As 
such, the filing of a notice of disagreement as to the 
effective dates or disability ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a). 38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 
73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the 
Veteran's appeal as to the effective dates and disability 
ratings assigned triggers VA's statutory duties under 38 
U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 
38 C.F.R. § 3.103.  As a consequence, VA is only required to 
advise the Veteran of what is necessary to obtain the maximum 
benefits allowed by the evidence and the law.

The Board observes that an August 2007 VCAA letter and a 
January 2008 statement of the case (SOC) set forth the 
relevant law and regulations for consideration in assigning 
effective dates in this case.  Further, as for rating PTSD, 
the relevant criteria have been provided to the Veteran, 
including in the July 2000 statement of the case and a March 
2005 supplemental statement of the case.  The August 2007 
letter contained notice regarding the assignment of an 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met.  Accordingly, the Board will address the 
merits of the claims.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In a letter received in August 2007, the Veteran's 
representative essentially referenced a December 1997 VA 
mental disorders examination (containing a diagnosis of PTSD) 
as a basis for an earlier effective date for PTSD and TDIU in 
this case.

I.  Effective date prior to September 30, 1998, for the grant 
of service connection for PTSD

A formal service connection claim for PTSD was received by VA 
on September 30, 1998.  Service connection for PTSD was 
granted in a June 2000 RO decision, and a rating of 30 
percent was assigned, effective September 30, 1998.

The Board must consider whether any evidence of record prior 
to September 30, 1998, could serve as an informal claim in 
order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any 
communication submitted by the Veteran indicated an attempt 
to apply for service connection for PTSD, no document 
submitted prior to September 30, 1998 indicates an intent to 
pursue a claim of entitlement to service connection for PTSD.  
While the Veteran did pursue other claims during this time 
period, and submitted correspondence in December 1995, June 
1997, May 1998, and June 1998 for that purpose, none of the 
claims or correspondence pertained to PTSD or any psychiatric 
disability.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  In this regard, the Board 
notes that it appears that the Veteran was first diagnosed 
with PTSD at a December 1997 VA mental disorders examination.  
The provisions of 38 C.F.R. § 3.157, however, only apply once 
a formal claim for compensation or pension has been allowed 
or compensation disallowed because the disability is not 
compensable.  Here, the Veteran's September 1998 claim was 
not pre-dated by an adjudication of the type cited in 38 
C.F.R. § 3.157(b), and, as such, that regulation does not 
afford a basis for finding that a claim, be it formal or 
informal, of entitlement to service connection for PTSD was 
of record earlier than September 30, 1998.  38 C.F.R. § 
3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

As for private records, in August 1998 private records were 
submitted by the Veteran in this case.  The records, however, 
did not pertain to PTSD or psychiatric disability.  Further, 
while private records were submitted by the Veteran in March 
1999, the Board observes that 38 C.F.R. § 3.157 (b)(2) 
specifically indicates that the date on which evidence is 
received from a private physician or layman is the date which 
will be used for effective date purposes.  As such, private 
records can not be used to establish an effective date 
earlier than September 30, 1998 in this case.

In sum, the evidence of record provides no basis for an award 
of service connection for PTSD prior to September 30, 1998.

II.  Initial rating in excess of 70 percent for PTSD from 
September 30, 1998 through October 25, 2005, and entitlement 
to an initial staged rating in excess of 70 percent for PTSD 
from January 1, 2006.

Under Diagnostic Code 9411, a 100 percent rating for PTSD is 
assignable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board finds that the evidence of record establishes that 
the Veteran's PTSD has been productive of total occupational 
impairment since September 30, 1998.  Such a finding is 
supported by evidence such as a December 2006 letter from the 
Veteran's long-time VA counselor.

As for social impairment, at his August 2000 RO hearing the 
Veteran stated (page 4) that he and his spouse had no friends 
or social activities whatsoever.  He also stated (page 5) 
that his children were afraid of him.  In a May 2005 VA 
treatment record a psychologist found that the Veteran 
avoided virtually all contact with people.  In June 2006 it 
was noted that the Veteran rarely left his house, and at an 
April 2007 VA PTSD examination the Veteran indicated that he 
had no contact with two of his children or his four brothers.  
In September 2007 it was noted that the Veteran lived a 
reclusive life on an 8 acre area.  In January 2008 it was 
reported that the Veteran had withdrawn from all people 
except his wife and did not leave home except for 
appointments.

With respect to the criteria for the 100 percent level, the 
record reveals that the Veteran poses a persistent danger of 
hurting others.  A November 1998 mental health evaluation 
report notes that the Veteran reported that he had had over 
200 assault charges.  The Veteran testified before an RO 
hearing officer in August 2000 that any job he had ended up 
in a physical altercation, and that he had lost his last job 
because he threatened his supervisor.  (Transcript (Tr.) at 
pages 3 and 8.)  He also stated that he had often beaten 
people and enjoyed doing it.  (Tr. at page 6.)  In a May 2005 
letter the Veteran's spouse reported concern for her own 
safety because of his violent outbursts.  In February 2006 
the Veteran admitted to having hit a man with a pool cue.  In 
April 2007 the Veteran stated that he was working on his 
problem of assaulting others.

As for being a danger to himself, records such as a December 
2006 VA letter reveal that the Veteran has chronic suicidal 
ideation.

The record also indicates that the Veteran has exhibited 
grossly inappropriate behavior.  For example, a February 1999 
treatment record shows that the Veteran had filed numerous 
complaints against the Rheumatology Clinic, accusing the 
staff of being intoxicated and not listening to his 
complaints, because the physician refused to give him a 
prescription for narcotics.  His complaints were investigated 
and found to be unsubstantiated.

A review of the Veteran's GAF scores during the appeal 
periods tends to reflect scores around 40.  These include 
November 1998, 35; April 1999; 40; May 2003, 35-40; December 
2004, 40; May 2005, 25; February 2006, 40; December 2006, 40; 
April 2007, 40.

While the Veteran has not had all the symptoms required for a 
100 percent rating for all the time periods on appeal, he has 
had total occupational impairment and essentially total 
social impairment due to PTSD since the time periods on 
appeal, and, resolving all doubt in the Veteran's favor, the 
Board finds that he has approximated the criteria for a 100 
percent rating for PTSD for the relevant periods of the 
appeal.


II.  Effective date prior to September 30, 1998, for the 
grant of entitlement to TDIU

A formal claim of entitlement to TDIU was received by VA on 
May 30, 2001.  Entitlement to TDIU was granted in a June 2007 
RO decision, effective September 30, 1998.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

The Board notes that the Veteran's sole service-connected 
disability is PTSD, and service-connection for PTSD is 
effective from September 30, 1998.  The Veteran's TDIU has 
been assigned an effective date of September 30, 1998, and, 
as service connection was not in effect for PTSD prior to 
September 30, 1998, the Board can find no legal basis for an 
earlier effective date for TDIU in this case.

In sum, the evidence of record provides no basis for an award 
of service connection for TDIU prior to September 30, 1998.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date prior to September 30, 1998, 
for the grant of service connection for PTSD is denied.

An initial rating of 100 percent for PTSD from September 30, 
1998 through October 25, 2005 is granted, subject to the laws 
and regulations governing the disbursement of VA benefits.

An initial staged rating of 100 percent for PTSD from January 
1, 2006 is granted, subject, to the laws and regulations 
governing the disbursement of VA benefits.

Entitlement to an effective date prior to September 30, 1998, 
for the grant of entitlement to TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


